Citation Nr: 1811501	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-00 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left renal cell carcinoma with surgical intervention, including as due to herbicide exposure.

2.  Entitlement to service connection for gastric cancer with surgical intervention, including as due to herbicide exposure.

3.  Entitlement to service connection for a prostrate disability, including as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel
INTRODUCTION

The Veteran had active service from May 1967 to April 1969.

These matters come to the Board of Veterans' Appeals (Board) from an appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2015, January 2016, and May 2017, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

The Board observes that additional VA treatment records were received following the last adjudication by the RO in the July 2017 Supplemental Statement of the Case (SSOC).  The Board has reviewed these records and observes that they are not pertinent to the issues of service connection for renal cell carcinoma, gastric cancer, and prostate disabilities addressed in the decision below.

Additionally, the Board observes that the Veteran submitted additional evidence following the last adjudication by the RO in the July 2017 SSOC.  However, in a December 2017 Correspondence, the Veteran waived his right to have the case remanded to the AOJ for review of the additional evidence and requested the Board proceed with the adjudication of the appeal.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's renal cell carcinoma is related to service, to include as due to the Veteran's herbicide exposure in service. 

2.  The preponderance of the evidence is against a finding that the Veteran's gastric cancer is related to service, to include as due to the Veteran's herbicide exposure in service.

3.  The preponderance of the evidence is against a finding that the Veteran's prostate disability is related to service, to include as due to the Veteran's herbicide exposure in service.


CONCLUSIONS OF LAW

1.  Renal cell carcinoma was not incurred in active duty and may not be presumed to have been incurred or aggravated during active duty.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.307, 3.309 (2017).

2.  Gastric cancer was not incurred in active duty and may not be presumed to have been incurred or aggravated during active duty.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.307, 3.309 (2017).

3.  The Veteran's prostate disability was not incurred in active duty and may not be presumed to have been incurred or aggravated during active duty.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veteran's Claim Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Board also notes that 38 C.F.R. § 3.309(e) provides that veterans who have been exposed to an herbicide agent during active service are entitled to presumptive service connection for certain listed diseases.  This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides.  38 U.S.C. § 1116; 38 C.F.R. § 3.309(e).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he developed renal cell carcinoma, gastric cancer, and prostate disabilities as a result of his military service to include as due to herbicide exposure.  See Correspondence entered in Caseflow Reader in February 2011; see also Veterans Application for Compensation or Pension entered in Caseflow Reader in November 2009 at 7.

The Veteran's military personnel records indicate that he served in Vietnam during the Vietnam era.  Thus, he is legally presumed to have been exposed to herbicide agents during such service.  However, renal cell carcinoma, gastric cancer, benign prostatic hyperplasia (BPH), and erectile dysfunction are not listed as diseases associated with exposure to herbicide agents such as Agent Orange (AO) under 38 C.F.R. § 3.309(e).  As such, presumptive service connection due to herbicide exposure is not legally warranted.

Notwithstanding the foregoing presumptive provision, a claimant is not precluded from establishing service connection for disability due to AO exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Veteran was diagnosed with renal and gastric cancers, BPH, and erectile dysfunction.  See Medical Treatment Record-Non Government Facility entered in VBMS on January 25, 2010 at 3, 4; see also July 2017 VA examinations.  As such, the first element under Shedden, current diagnosis, is met.  

As noted, the Veteran is presumed to have been exposed to herbicide agents during service.  Therefore, the second Shedden element is met.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

The Board finds that the preponderance of competent and credible evidence weighs against finding that the Veteran's renal and gastric cancers and prostate disability had their onset during active duty service or are otherwise related to his active duty service.  Therefore, the third element under Shedden is not met.

The Veteran's service treatment records (STRs) do not document complaints, treatment, or diagnosis for renal cell carcinoma, gastric cancer, or prostate disabilities during military service.  At the Veteran's April 1969 Report of Medical History: Separation Physical, there were no findings of any disabilities including cancer, and/or kidney or stomach trouble.  See STR entered in VBMS in March 2015 pages 30-32.  Additionally, there was no documentation of renal cell carcinoma, gastric cancer, or prostate disabilities or symptoms thereof in the accompanying report of medical history.

A.  Renal Cell Carcinoma and Gastric cancer

i.  Renal Cell Carcinoma

Post-service medical records demonstrate that the Veteran was diagnosed with renal cell carcinoma in 2008.  The Board notes that from 2008, the Veteran has been treated for renal cell carcinoma.  However, his medical providers did not provide an etiology for his condition.  See, e.g, Medical Treatment Record-Non-Government Facility entered in Caseflow Reader in January 2010 at 3, 4; Medical Treatment Record-Non-Government Facility entered in Caseflow Reader in January 2010 at 3.

In May 2015, the Veteran was afforded a VA examination to determine the nature and etiology of his renal cell carcinoma.  The examiner reviewed the Veteran's claims file and performed an in-person examination.  The Veteran stated that he had diverticulitis in 2008.  He had a CT scan, and the CT scan revealed a spot on his kidney.  He had a left partial nephrectomy, left adrenalectomy.  He stated that every three months he goes to see a hematologist oncologist.  He further stated that he continued to have cysts in his kidney.  

The examiner confirmed the Veteran's renal cancer diagnosis.  The examiner opined that the Veteran's renal cancer is less likely than not caused by or as a result of Agent Orange (AO), had its onset in active service, or is otherwise the result of disease or injury in service.  The examiner further stated that renal cancer is most likely "as not a nonservice related disability."  Therefore, it is not caused by or associated with the military.   

In July 2015, the RO obtained an addendum opinion.  The examiner opined that the Veteran's diagnosed renal cell carcinoma is not a cancer that is among the diseases associated with exposure to certain herbicide agents under 38 C.F.R. § 3.309(e).  Therefore, the Veteran's diagnosed renal cell carcinoma is less as likely as not had its onset in active service, or is otherwise the result of disease or injury in service, including presumed herbicide exposure, to include as due to AO.

In January 2016, the Board stated that the May 2015 examiner did not provide reasons why the Veteran's renal cancer could not be directly attributed to military service.  The Board remanded the claim to obtain an addendum opinion.

In a February 2016 addendum opinion, the examiner stated that soft tissue sarcomas are presumptive with AO.  However, left renal cancer is not presumptive with AO.  The examiner opined that the Veteran's renal cancer is less likely as not the result of a disease or injury in active duty service, to include his presumed herbicide exposure.

In a March 2016 addendum opinion, the examiner noted that it is less likely as not that the Veteran's renal cancer was the result of a disease or injury in active duty service, to include his presumed expose to herbicide.  The examiner stated that the military records are silent for any illnesses or diseases that would have caused renal cancer.  

In May 2017, the Board remanded the claim to determine whether herbicide exposure was as likely as not the cause of the Veteran's cancer. 

In July 2017, the Veteran was afforded another VA examination to determine the nature and etiology of his renal cell carcinoma.  The examiner reviewed the claims file and performed an in-person examination.  The examiner confirmed the Veteran's renal cell carcinoma with left nephrectomy diagnosis.  The examiner stated that it would be only with resort to mere speculation to opine whether or not the Veteran's renal cell carcinoma is caused or aggravated to any degree by his AO exposure in Vietnam.  The examiner noted that the Veteran developed two unrelated cancers (renal and gastric) of different types in a short time from each other but many years in a possible latent period following his Vietnam service.  The records did not show that the Veteran was stationed at Camp Lejeune which would have made his renal cancer presumptive from that duty.  Although the exposure of AO can cause several types of cancer, the current medical literature has yet to establish a cause and effect relationship between Agent Orange and renal cell carcinoma.  Therefore, there is still no current objective evidence that the Veteran's renal cell carcinoma is caused or aggravated to any degree by his AO exposures in Vietnam. 

In September 2017, the Veteran submitted literature entitled "Agent Orange and Cancer."  See Web/HTML Document entered in Caseflow Reader in September 2017.  The article stated that few studies have looked at a possible link between AO exposure and other cancers, including kidney cancers.  See id. at 6.

ii.  Gastric Cancer

Post-service medical records demonstrate that the Veteran was diagnosed with gastric cancer in 2008.  The Board notes that from 2008, the Veteran has been treated for gastric cancer.  However, his medical providers did not provide an etiology for his condition.  See, e.g, Medical Treatment Record-Non-Government Facility entered in Caseflow Reader in January 2010 at 3, 4; Medical Treatment Record-Non-Government Facility entered in Caseflow Reader in January 2010 at 3.

In May 2015, the Veteran was afforded a VA examination to determine the nature and etiology of his gastric cancer.  The examiner reviewed the Veteran's claims file and performed an in-person examination.  The Veteran stated that he had diverticulitis in 2008.  He had a CT scan, and the CT scan revealed a spot on his stomach.  He had a total gastrectomy.  He stated that every two months, he sees a gastroenterologist.  

The examiner confirmed the Veteran's gastric cancer diagnoses.  The examiner stated that gastric cancer is not considered a cancer that is presumptive for AO.  The examiner opined that the Veteran's gastric cancer is less likely than not caused by or as a result of AO, had its onset in active service, or is otherwise the result of disease or injury in service.  The examiner further stated that gastric cancer is most likely "as not a nonservice related disability."  Therefore, it is not caused by or associated with the military.

In July 2015, the RO obtained an addendum opinion.  The examiner opined that the Veteran's diagnosed gastric cancer is not a cancer that is among the diseases associated with exposure to certain herbicide agents under 38 C.F.R. § 3.309(e).  Therefore, the Veteran's diagnosed gastric cancer is less as likely as not had its onset in active service, or is otherwise the result of disease or injury in service, including presumed herbicide exposure, to include as a result of AO.  The examiner stated that soft tissue sarcomas are presumptive with AO; however, gastric cancer is not.  Gastrointestinal stromal tumor (GIST) is a type of sarcoma that develops in the digestive tract and is presumptive; however, the Veteran was not diagnosed with GIST.

In January 2016, the Board stated that the May 2015 examiner did not provide reasons why the Veteran's gastric cancer could not be directly attributed to military service.  The Board remanded the claim to obtain an addendum opinion.

In a February 2016 addendum opinion, the examiner stated that soft tissue sarcomas are presumptive with AO.  However, gastric cancer is not presumptive with AO.  Gastrointestinal stromal tumor (GIST) is a type of sarcoma that develops in the digestive tract and is presumptive, but the Veteran was not diagnosed with GIST.  The examiner opined that the Veteran's gastric cancer is less likely as not the result of a disease or injury in active duty service, to include his presumed herbicide exposure.

In a March 2016 addendum opinion, the examiner noted that it is less likely as not that the Veteran's gastric cancer was the result of a disease or injury in active duty service, to include his presumed expose to herbicide.  The examiner stated that the military records are silent for any illnesses or diseases that would have caused renal cancer.  

In May 2017, the Board remanded the claim to determine whether herbicide exposure was as likely as not the cause of the Veteran's cancer.

In July 2017, the Veteran was afforded another VA examination to determine the nature and etiology of his gastric cancer.  The examiner reviewed the claims file and performed an in-person examination.  The examiner confirmed the Veteran's adenocarcinoma of stomach partial gastrectomy diagnosis.  The examiner stated that it would be only with resort to mere speculation to opine whether or not the Veteran's gastric cancer is caused or aggravated to any degree by his AO exposure in Vietnam.  The examiner noted that the Veteran did not have the risk factors associated with gastric cancer.  The examiner noted that AO can cause several types of cancer, including gastro intestinal stoma tumor; however, the current medical literature has yet to establish a cause and effect relationship between AO and the Veteran's type of cancer, i.e., adenocarcinoma type of gastric cancer.  Therefore, there is still no current objective evidence that the Veteran's gastric is caused by or aggravated to any degree by the AO exposure.

In September 2017, the Veteran submitted literature entitled "Agent Orange and Cancer."  See Web/HTML Document entered in Caseflow Reader in September 2017.  The article stated that cancers of the stomach have been extensively studied in Vietnam Veterans, groups with herbicide exposure in the workplace, and people exposed to dioxins.  Most of the studies have not found a link between these exposures and any GI cancer.  See id. at 6.

iii.  Analysis

The Board finds that the record does not contain a competent etiological opinion linking the Veteran's renal cell carcinoma and gastric cancer to any aspect of his military service, including his exposure to AO.  The record contains an extensive amount of medical records and no medical professional of record has ever linked the Veteran's renal cell carcinoma and gastric cancer to his active military service, including exposure to Agent Orange.  

Additionally, the Board notes that renal cell carcinoma and gastric cancer were diagnosed in 2008, i.e., nearly 39 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The overall evidence of record weighs against a finding of renal cell carcinoma and gastric cancer being associated with the Veteran's active duty.  

The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  As to the specific issues in this case, the etiology of renal cell carcinoma and gastric cancer, is medically complex.  The Veteran has not been shown to possess the training, credentials, or other expertise to render an opinion that is of comparable probative value to that of a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Accordingly, the Board assigns greater weight to the VA examiners' opinions.

Additionally, the Veteran has not submitted competent nexus evidence contrary to the VA examiners' opinion.  38 U.S.C. § 5107(a) (claimant bears responsibility to support a claim for VA benefits).  

The Board acknowledges that the VA examiner concluded that it would be resorting to mere speculation to opine whether the Veteran's renal cell carcinoma and gastric cancer are caused or aggravated to any degree by his AO exposure in Vietnam.  The Board notes that the examiner did not provide a bare conclusion, but instead supported the conclusion with an adequate explanation.  The Board finds that the opinion is adequate to evaluate the Veteran's claims because the conclusions are based on a review of the claims file and reference to medical literature.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Moreover, the general information that the Veteran provided regarding Agent Orange exposure and cancer does not support an etiological relationship between his cancers and his military service.

As the preponderance of the evidence weighs against the finding of service connection for renal cell carcinoma and gastric cancer on a presumptive basis for diseases associated with exposure to certain herbicide agents, or otherwise on a direct basis, the benefit of the doubt rule is not applicable, and service connection is not warranted.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

B.  Prostate Disability

In September 2008, the Veteran was seen at the Florida Hospital: Radiology.  See Medical Treatment Record-Non-Government Facility entered in Caseflow Reader in February 2010 at 103.  The examiner noted that the Veteran's prostate was enlarged.  See id.; See also Medical Treatment Record-Non-Government Facility entered in Caseflow Reader in May 2015 at 37.

In May 2015, the Veteran was afforded a VA examination to determine the nature and etiology of his prostate cancer and/or other prostate disability.  The examiner reviewed the Veteran's claims file and performed an in-person examination.  The examiner noted that the Veteran had not been diagnosed with any condition of the male reproductive system.  The examiner stated that the Veteran did not have erectile dysfunction or prostate cancer.  The examiner opined that because there is no diagnosis, prostate cancer is not caused by or as a result of AO.

In July 2015, the RO obtained an addendum opinion.  The examiner noted that the Veteran did not have a prostate cancer diagnosis.  Therefore, prostate cancer is not caused by or as a result of AO.  

In January 2016, the Board stated that the May 2015 examiner did not comment on whether the results of the October 2008 CT scan presented an abnormality that had its onset or is otherwise related to the Veteran's military service.  The Board remanded the claim for an addendum opinion to determine whether the Veteran had been diagnosed with a prostate disability at any time since 2009.

In a February 2016 addendum opinion, the examiner stated that the Veteran did not have a prostate cancer diagnosis; therefore, prostate cancer is not caused by or as a result of AO. 

In March 2016, the RO obtained a second addendum opinion regarding the Veteran's prostate disability.  The examiner stated that the Veteran had not been diagnosed with a prostate disability since 2009.  Therefore, it is not as likely as not that the Veteran's prostate disability is the result of a disease or injury in active service, or had its onset in such service, including his exposure to herbicide.  The examiner stated that prostate enlargement is a natural occurring event in all men as they age and not a disability.  He further stated that it can cause urgency, frequency, nocturia, but these are not disabling.  The examiner stated that the Veteran had prostate enlargement or nodular prostate which was not the same as prostate cancer, and the prostate enlargement or nodular prostate was not a disability.  Therefore, he could not make a comment on a disease that does not exist.  

In July 2017, the Veteran was afforded another VA examination to determine the nature and etiology of his prostate disability.  The examiner reviewed the Veteran's claims file and performed an in-person examination.  The Veteran stated that in the 1990s, he had surgery for Transurethral resection of the prostate (TURP) which resolved; however, he developed erectile dysfunction (ED).  In 1996, the Veteran was diagnosed with benign prostatic hyperplasia (BPH), i.e., prostate gland enlargement.  The Veteran was also diagnosed with erectile dysfunction of unknown etiology.  The examiner opined that the Veteran's erectile dysfunction is as likely as not (at least a 50% probability) attributable to the Veteran's BPH.  The examiner stated that it would be only with resort to mere speculation to opine whether or not the Veteran's BPH and ED are caused or aggravated to any degree by his AO exposure in Vietnam.  The examiner stated that the records did not indicate a history of prostate cancer which is a presumptive condition from AO exposure.  Additionally, the Veteran also stated that he had no known prostate cancer and did not claim that condition.  The examiner further stated that the current medical literature has yet to establish a direct cause and effect relationship between AO and either BPH or ED.  Therefore, there is no current objective evidence that either of the Veteran's BPH and/or ED is caused or aggravated to any degree by his AO exposure.  There was no current objective evidence of any additional male condition found on review exam.

The Board finds that the competent evidence of record is against a finding that the Veteran's prostate disabilities are etiologically related to his military service.  After reviewing medical literature, the VA examiner concluded that the Veteran's prostate disability was not caused or aggravated to any degree by his AO exposure.  Additionally, the Board notes that BPH was diagnosed in 1996, i.e., 27 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The overall evidence of record weighs against a finding of prostate disabilities being associated with the Veteran's active duty. 

The Board notes that laypersons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  As to the specific issue in this case, the etiology of prostate disabilities, the question involved is medically complex.  The Veteran has not been shown to possess the training, credentials, or other expertise to render an opinion that is of comparable probative value to that of a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Accordingly, the Board assigns greater weight to the VA examiners' opinion to include the Veteran's treatment providers.  The Board also notes that the Veteran has not submitted competent nexus evidence contrary to the VA examiners' opinion.  38 U.S.C. § 5107(a) (claimant bears responsibility to support a claim for VA benefits).  

The Board acknowledges that the VA examiner concluded that it would be restoring to mere speculation to opine whether the Veteran's BPH and ED are caused or aggravated to any degree by his AO exposure in Vietnam.  However, the Board notes that the examiner provided a conclusion which was supported with an adequate explanation.  The Board finds that the opinion is adequate to evaluate the Veteran's claim because the conclusions are based on a review of the claims file and reference to medical literature.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a prostate disability.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for prostate disability is denied.  See 38 U.S.C. § 5107.


ORDER

Entitlement to service connection for renal cancer is denied.

Entitlement to service connection for gastric cancer is denied.

Entitlement to service connection for a prostate disability is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


